Citation Nr: 0831952	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic anxiety.

2.  Entitlement to service connection for depression.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran had honorable service from October 1987 to March 
1993 and dishonorable service from April 1993 to July 2002.  
The RO made findings regarding the character of the veteran's 
discharge in an April 2007 administrative decision.  The VA 
Form 8 is dated January 9, 2008.  It is not clear, however, 
when the veteran was notified by the RO that his appeal was 
being transferred to the Board of Veterans' Appeals and his 
right to submit additional evidence for ninety days 
thereafter.

The Board notes that the RO, in its April 2005 rating 
decision, denied service connection for hearing loss.  
Subsequently, the RO granted service connection for left ear 
hearing loss but denied service connection for right ear 
hearing loss.  That issue is not on appeal; however, as the 
veteran withdrew his appeal with respect to that issue 
written statement dated August 27, 2008 (received at the 
Board on September 3, 2008).  The RO also denied service 
connection for trigeminal neuralgia in its April 2005 rating 
decision.  By November 2007 rating decision, the RO granted 
service connection for chronic fatigue with joint and muscle 
aches, neuralgia, and memory loss.  It is unclear whether the 
neuralgia included therein is trigeminal neuralgia.  In any 
event, the issue of service connection for trigeminal 
neuralgia would not be independently before the Board, as the 
veteran withdrew his appeal as to that issue in August 2008.  
The RO also denied service connection for tinnitus in is 
April 2005 rating decision.  Service connection for tinnitus 
was subsequently granted by November 2007 rating decision.  

By November 2007 rating decision, the RO granted service 
connection for, in pertinent part, tinnitus and chronic 
fatigue with joint and muscle aches, neuralgia, and memory 
loss.  Each service-connected disability was assigned a 10 
percent evaluation.  The veteran also "challenged" the 
degree of disability in his August 2008 statement.  This 
matter is referred to the RO for whatever action may be 
deemed appropriate.

In July 2007, the veteran testified at a hearing before a 
Decision Review Officer at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the communication dated in August 2008 and received at the 
Board in September 2008, the veteran indicated that he had 
recently received treatment for anxiety and depression at 
Iron Mountain VA Medical Center (MC).  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the RO should associate 
with the claims file all clinical records from the Iron 
Mountain VAMC dated from September 28, 2007 to the present.  

The Board observes that the record contains no medical 
opinion regarding the etiologies of the veteran's explicitly 
diagnosed anxiety and depression.  Thus, a VA psychiatric 
examination must be provided for an opinion regarding the 
etiologies of the veteran's currently diagnosed anxiety and 
depression to include whether the foregoing are the result of 
any service-connected disability.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Iron Mountain VAMC clinical records dated 
from September 2007.

2.  Schedule a VA psychiatric examination 
for an opinion whether the veteran's 
anxiety or depression is traceable to his 
periods of honorable service or to any 
service-connected disability.  The claims 
file should be given to the examiner for 
review in conjunction with the 
examination.  A rationale for all 
conclusions should be provided, and the 
examination report should indicate whether 
the claims file was reviewed.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claims of service 
connection for anxiety and depression in 
light of all the evidence of record.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with an appropriate supplemental statement 
of the case.  An appropriate period of 
time should be allowed for a response 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

